[Cite as State v. Barber, 2021-Ohio-1506.]




                    IN THE COURT OF APPEALS
                FIRST APPELLATE DISTRICT OF OHIO
                     HAMILTON COUNTY, OHIO



STATE OF OHIO,                               :   APPEAL NO. C-190338
                                                 TRIAL NO. B-1701852-A
      Plaintiff-Appellee,                    :

                                             :     O P I N I O N.
   vs.
                                             :

DEONTE BABER,                                :

     Defendant-Appellant.                    :




Criminal Appeal From: Hamilton County Court of Common Pleas

Judgment Appealed From Is: Affirmed

Date of Judgment Entry on Appeal: April 30, 2021


Joseph T. Deters, Hamilton County Prosecuting Attorney, and Mary Stier, Assistant
Prosecuting Attorney, for Plaintiff-Appellee,

Raymond T. Faller, Hamilton County Public Defender, and Sarah Nelson, Assistant Public
Defender, for Defendant-Appellant.
                       OHIO FIRST DISTRICT COURT OF APPEALS



BERGERON, Presiding Judge.

       {¶1}   A lunchtime work excursion turned tragic when a driver accidentally hit and

injured a young boy. The boy’s father responded in fury by throwing open the car door and

pummeling the driver. A crowd gathered, with some tending to the boy, some trying to

intercede in or break up the fight, and others probably just wondering what all the

commotion was about. During the melee, someone shot and killed the driver. After the

gunshot, the father grabbed his son and raced to the hospital, calling 911 en route. Believing

he had disconnected the call, he then turned to his son and told the boy (repeatedly) that he

(the father) had killed the driver. Although that recorded confession seemed damning, the

investigating officers soon focused their gaze on an alternative suspect, defendant-appellant

Deonte Baber, and the father proved eager to assist in diverting attention from himself. The

father identified Mr. Baber as the shooter, and the officers believed that a video that

captured the shooting validated that conclusion. The jury ultimately agreed, convicting Mr.

Baber for murder, from which he now appeals, bringing seven assignments of error.

       {¶2}   Although we see a few errors in the trial proceedings, none rise to the level of

reversible error. The evidence against Mr. Baber, while certainly not overwhelming, was

powerful and probative, including the video recording and eyewitness identifications.

Taking into account the totality of the record, we find the errors at hand harmless, and

therefore we affirm the trial court’s judgment.

                                              I.

       {¶3}   This case begins with Jamall Killings strolling home with his two young sons,

ages four and two, in tow. He paused to talk with a neighbor, and as children sometimes do,

his youngest darted into the street. Mr. Killings soon realized the breakaway, stopped

oncoming traffic, and went to retrieve him; leaving his older son at the side of the road.


                                              2
                       OHIO FIRST DISTRICT COURT OF APPEALS




Unfortunately, as he secured the two-year-old, the four-year-old wandered into the street

and was struck by Jamie Urton, driving on a lunch outing with a colleague. Fortunately, the

child survived. Mr. Urton would not.

       {¶4}   Footage obtained from a neighbor’s video-doorbell showed Mr. Killings

essentially ignoring his stricken child and instead pouncing on Mr. Urton. He threw open

the door and began beating Mr. Urton. The car’s passenger, Richard Williams, came around

the vehicle and attempted to stop the altercation. Onlookers also began to materialize. And

sometime during this mayhem, Mr. Urton was shot, ultimately succumbing to his injuries.

       {¶5}   A good Samaritan offered to drive Mr. Killings’s son to the hospital. On the

way, Mr. Killings called 911 and, after believing he had hung up, proceeded to tell his son

that he had shot and killed Mr. Urton.

       [T]hat’s why I killed him [], but you can’t run out into the street. * * * I killed

       him, he dead. He dead. The dude who hit you with the car, he dead, I killed

       him. I’m serious, he dead. The dude who hit you with the car, I killed him [].

       He dead. You hear me? He dead. I killed him. * * * He dead, so you’ll be

       good. Your daddy got you.

       {¶6}   After hearing this confession on the 911 call, police intercepted Mr. Killings at

the hospital and arrested him. They swabbed his hands for gunpowder residue, which

revealed small traces of a substance found in gunpowder. Mr. Williams also identified Mr.

Killings as the shooter. At first blush, this appeared to be an open and shut case. There was

motive, a voluntary (and spontaneous) confession, gun powder residue, and a positive

identification. But things would not remain so simple.

       {¶7}   Police soon learned of the video footage, which prompted them to look for

another suspect, ultimately settling on Mr. Baber. In the video, a person wearing a blue and

                                               3
                        OHIO FIRST DISTRICT COURT OF APPEALS




orange hoodie jacket can be seen running up to the car during the altercation.               The

individual then runs away with his arm extended toward the car (as though possibly

shooting a gun). Unfortunately, the video is too far away to show whether that individual

was holding a gun or even what the person looked like.

       {¶8}    Mr. Killings soon backtracked on his confession, professing to have made the

statements in an effort to console his son. Instead, he assured police that an individual

wearing a blue and orange jacket had come up to the car and shot Mr. Urton (for apparently

unknown reasons). He also provided a basic description that a detective with familiarity of

the neighborhood thought might match Mr. Baber.              Scrolling through Facebook, the

detective stumbled upon a picture of Mr. Baber wearing a blue and orange jacket that

appeared similar to the one in the video. Suddenly, Mr. Baber emerged as a focal point of

the investigation.

       {¶9}    Ballistics evidence proved inconclusive. As already noted, police pulled a

small amount of gunpowder residue from Mr. Killings’s hand.                  However, a police

investigator testified that the trajectory of bullets that struck the driver’s door suggested that

Mr. Killings was not the shooter. The gun was never found, so no fingerprints or other

identifying information could be gleaned. And none of the remaining ballistics evidence

linked the shooting to Mr. Baber.

       {¶10} Eyewitness descriptions were not a portrait of clarity. As already noted, Mr.

Killings offered the basic description which led police to identify Mr. Baber. And after being

shown a photo lineup, he identified Mr. Baber as the perpetrator. A nearby resident also

stated that she saw a person wearing a blue and orange jacket running from the general

direction of the scene. She identified that person as Mr. Baber once she viewed a photo

lineup. However, by her own admission, she did not actually see the shooting. Additionally,

                                                4
                       OHIO FIRST DISTRICT COURT OF APPEALS




Mr. Williams vacillated on his identification, retracting his initial identification of Mr.

Killings as the shooter, admitting that, due to his glaucoma, his eyesight was too poor to

know who fired the shot. Conversely, two 911 callers provided different descriptions of the

shooter. One described the shooter as wearing a white hoodie and the other recalled a green

hoodie.

       {¶11} Mr. Baber’s defense was two-pronged: (1) that Mr. Killings, rather than

himself, shot Mr. Urton; and (2) that he was not the person in the video wearing the blue

and orange jacket. The case, then, largely came down to credibility and circumstantial

evidence. Would the jury decide that Mr. Killings’s motive and confession simply raised too

much doubt to convict Mr. Baber? Or would the jury interpret the video (amplified by

eyewitness identifications) as showing the person wearing the blue and orange jacket to be

the shooter and identify Mr. Baber as that person?

                                             II.

       {¶12} On appeal, Mr. Baber presents seven assignments of error, attacking various

facets of the trial proceedings. We address the assignments in turn.



       {¶13} In his first assignment of error, Mr. Baber argues that the trial court erred by

permitting the prosecution to withhold disclosure of eight witness until the cusp of trial. As

a general rule, parties must “provide to opposing counsel a written witness list, including

names and addresses of any witness it intends to call in its case-in-chief * * * .” Crim.R.

16(I). However, prosecutors may withhold this information by filing a certification of

nondisclosure. See Crim.R. 16(D). But prosecutors cannot file nondisclosure certifications

arbitrarily: as relevant here, a prosecutor must have “reasonable, articulable grounds to

believe that disclosure will compromise the safety of a witness, victim, or third party, or

                                              5
                       OHIO FIRST DISTRICT COURT OF APPEALS




subject them to intimidation or coercion.”         Crim.R. 16(D)(1). “Reasonable, articulable

grounds may include”: “[1] the nature of the case, [2] the specific course of conduct of one or

more parties, [3] threats or prior instances of witness tampering or intimidation, whether or

not those instances resulted in criminal charges, [4] whether the defendant is pro se, and [5]

any other relevant information.” Crim.R. 16(D). In other words, the prosecutor must

provide “case-specific reasoning to justify the certification.” State v. Davenport, 1st Dist.

Hamilton No. C-130307, 2014-Ohio-2800, ¶ 39.

       {¶14} The nondisclosure certification mustered here, steeped in generalities and

vagueness, failed to satisfy Crim.R. 16(D). In fact, most of the certification simply incanted

boilerplate language with no relation to this case:

       It is the Assistant Prosecuting Attorney’s experience that in virtually all

       homicide high level felony cases coercion and threats to witnesses can play a

       critical role. With today’s broad expansion of information via the Internet

       and cell phones, witnesses’ names can quickly spread through the community.

       {¶15} We have previously held that nearly identical language lacked a case-specific

justification. State v. Williams, 1st Dist. Hamilton No. C-130277, 2014-Ohio-1526, ¶ 16–17.

Beyond that boilerplate, the certification mentioned the allegations of this case, but was

devoid of any indicia of threatening or intimidating behavior. It indicated that Mr. Baber

“associated” with people who traffic narcotics and possess firearms; and that he and other

associates had been seen firing weapons. Although the certification suggested that “several

witnesses have stated concerns for their safety,” it offered no substantiation of this point,

merely concluding: “These threats are real and the only way to protect the witness[es] in

this case is by a non-disclosure order.” The certification lacked any indication that anyone

had threatened or even contacted a witness, or any other grounds to suggest that witness

                                               6
                       OHIO FIRST DISTRICT COURT OF APPEALS




safety might be compromised. Opaque allegations that Mr. Baber’s associates are criminals

and own firearms, without more, do not make the cut, and indeed, they shed little light

beyond the boilerplate language quoted above.        These allegations also strain credulity

considering that, at a minimum, the two 911 callers provided potentially exculpatory

information, and thus presumably had no reason to fear retribution from Mr. Baber.

       {¶16} Nonetheless, “[t]his court has stated that while generalized assertions in the

prosecutor’s certification are insufficient to meet the requirements of Crim.R. 16(D), that

defect could be cured during the hearing provided for in Crim.R. 16(F).” State v. Wallace,

1st Dist. Hamilton No. C-160613, 2017-Ohio-9187, ¶ 40, citing Williams at ¶ 18.           The

privilege to cure pursuant to a Crim.R. 16(F) hearing should not be warped, however, into a

license to evade Crim.R. 16(I). At the Rule 16(F) hearing in this case, a detective testified

that one of the witnesses recognized Mr. Baber from an earlier incident in which he

allegedly fired shots into the air. He further conveyed this witness’s displeasure about being

contacted and indicated that all of the witnesses expressed concern for their safety. The

detective seemed to premise his conclusion of a risk of reprisal on the fact that Mr. Baber’s

associates lived in that community. But at the same time, he conceded that he had no

evidence that Mr. Baber (or any associate) had contacted any potential witness or had

otherwise threatened anyone involved in this case. Nor did he have any evidence that Mr.

Baber had even been in contact with these “associates” since his incarceration.

       {¶17} Although the state acknowledges that the “case-specific” evidence primarily

consisted of witnesses’ fear, it nonetheless argues that the fear reflected on this record

suffices. For justification, the state points to State v. McKelton, 148 Ohio St.3d 261, 2016-

Ohio-5735, 70 N.E.3d 508, where the Supreme Court explained that “a prosecutor is not

precluded from taking a witness’s own impressions into account when deciding whether to

                                              7
                       OHIO FIRST DISTRICT COURT OF APPEALS




disclose that witness’s identity.” Id. at ¶ 54. But McKelton does not help the state here,

because the nondisclosure in that case contained four substantive justifications: (1) the

defendant had previously been convicted of witness intimidation; (2) a jailhouse letter

instructed an associate to post witness names in public; (3) an associate stated they would

“John Brown” the case (a reference to a case where every witness disappeared or recanted

their statements); and (4) a witness whose name had been disclosed was shot. Id. at ¶ 48.

Needless to say, these concrete justifications are a far cry from the assertions of witness

apprehension in this case.

       {¶18} Furthermore, our case law has generally required actual, case-specific

justifications for every nondisclosed witness. See, e.g., State v. Woods, 1st Dist. Hamilton

Nos. C-130413 and C-130414, 2014-Ohio-3892, ¶ 35 (analyzing the case-specific

justifications for both witnesses separately); Wallace, 1st Dist. Hamilton No. C-160613,

2017-Ohio-9187, at ¶ 38–41 (expressing doubt whether defendants’ well-known reputation

as “robbery boys” and violence was sufficiently case-specific, but declining to decide for

other reasons); Davenport, 1st Dist. Hamilton No. C-130307, 2014-Ohio-2800, at ¶ 40–41

(holding that intimidation of witnesses by defendant’s family and continued attempts to

identify and contact other witnesses was sufficiently case-specific); State v. Harris, 1st Dist.

Hamilton No. C-110472, 2012-Ohio-349, ¶ 30–31 (holding that one witness being

approached and threatened was sufficient justification to withhold disclosure of all four

witnesses); State v. Hernandez-Martinez, 12th Dist. Butler No. CA2011-04-068, 2012-Ohio-

3754, ¶ 26–27 (finding sufficient justification not to disclose four witnesses where one

witness was a member of the same gang as the defendant, another witness was in close

proximity to the gang, a third witness was personally threatened, and the fourth witness had

seen multiple murders by the same gang). At the same time, this does not mean that the

                                               8
                       OHIO FIRST DISTRICT COURT OF APPEALS




justifications need to specifically relate to each witness, particularly when we see a serious

instance or pattern of witness harassment or intimidation. See McKelton at ¶ 53 (stating

that “Crim.R. 16 specifically contemplates nondisclosure” for justifications unrelated to the

witnesses).

       {¶19} Here, we conclude that the state failed to cure its inadequate certification of

nondisclosure. While we are of course sensitive to the risks of witness intimidation or

harassment, vague bromides about witness fear, without more, fall short—as do generalized

assertions of criminal behavior. Short of pointing to the case at bar, the state provided no

evidence of threatening or violent behavior, or even that any witness had been contacted.

And although witness fear is certainly relevant, only one witness’s fear was substantiated

with any detail: the nearby resident who had previously seen Mr. Baber fire his gun into the

air and expressed concern at being contacted. While this might have sufficed for that

witness considering that she lived in the same neighborhood, we see no rationale for

extending this incident to justify withholding the other seven witnesses absent any specifics

of their circumstances or any threatening outreach by Mr. Baber or any of his compatriots.

The detective acknowledged that he lacked any specific information regarding any of the

other witnesses, and readily conceded the absence of any evidence of threats or

intimidation. We therefore conclude that the trial court abused its discretion in approving

the state’s certification of nondisclosure. See Mauzy v. Kelly Services, Inc., 75 Ohio St.3d

578, 592, 664 N.E.2d 1272 (1996) (“[T]he standard of review of a trial court’s decision in a

discovery matter is whether the court abused its discretion.”). If the state can simply say

“we are concerned because this is a serious case,” without more, and avoid disclosure, it

transforms Rule 16(I) into a hollow letter.



                                              9
                       OHIO FIRST DISTRICT COURT OF APPEALS




       {¶20} Even though the trial court abused its discretion in endorsing the state’s

nondisclosure certification, we must nonetheless evaluate whether the error spells reversal.

And to justify reversal, Mr. Baber must demonstrate material prejudice from the absence of

the disclosures. See State v. Allenbaugh, 2020-Ohio-68, 151 N.E.3d 50, ¶ 30 (11th Dist.)

(noting that a trial court’s Crim.R. 16(K) rulings “ ‘will not be reversed on appeal absent an

abuse of discretion and proof of material prejudice’ ”), quoting State v. Belton, 149 Ohio

St.3d 165, 2016-Ohio-1581, 74 N.E.3d 319, ¶ 116; Woods, 1st Dist. Hamilton Nos. C-130413

and C-130414, 2014-Ohio-3892, at ¶ 34 (“This court * * * reviews a trial court’s decisions

concerning discovery—including, issues of witness disclosure—under an abuse-of-discretion

standard.”); McKelton, 148 Ohio St.3d 261, 2016-Ohio-5735, 70 N.E.3d 508, at ¶ 181 (“We

will not reverse a trial court’s ruling on evidentiary issues absent an abuse of discretion and

proof of material prejudice.”).

       {¶21} Here, Mr. Baber’s attempts to show material prejudice are speculative. He

does not specify what exculpatory or impeachment evidence he could have unearthed with

earlier access to the contact information of the witnesses. Nor did he seek a continuance

below or marshal any type of proffer. It certainly stands to reason that Mr. Baber’s fortunes

might have differed had he, for example, interviewed the exculpatory 911 callers

immediately after the fact, instead of two years later. But speculating on what might have

been cannot justify reversal, particularly when counsel failed to develop the record on

prejudice. See Woods at ¶ 35 (“[T]here was no showing that the witness in question would

have provided exculpatory evidence or that [the defendant] was otherwise prejudiced by the

nondisclosure.”). Any claim of prejudice is further undermined by the fact that defense

counsel received the names of the witnesses ten months prior to Mr. Baber’s trial (an earlier

trial was poised to begin, but the court granted a continuance for unrelated reasons). To be

                                              10
                       OHIO FIRST DISTRICT COURT OF APPEALS




sure, this information did not fully comply with Rule 16, but it should have enabled defense

counsel to conduct an adequate investigation or seek appropriate relief from the court if

such efforts were stymied by the lack of details. Therefore, in the absence of any indication

of prejudice, we overrule this assignment of error.



       {¶22} In his second assignment of error, Mr. Baber focuses upon prejudicial

testimony injected by one of the state’s witnesses regarding the video footage. Specifically,

the lead detective testified that he zoomed in on the video, revealing a muzzle flash. From

the context of his testimony, this indicated that the individual with the blue and orange

sweatshirt (who the state fingered as Mr. Baber) fired the gun. If true, the detective’s

testimony would answer one of the central issues of the case: who fired the gun.

Unfortunately, the testimony appears cut from whole cloth. Both parties agree that the

testimony was inadmissible because the detective was invading the province of the jury.

Nor did the prosecutor have any evidence that a muzzle flash could be identified in the

video. Our review of the video likewise comes up empty with respect to any muzzle flash.

Either the detective made up this evidence, or it existed and he neglected to share it with the

prosecutors (or defense counsel).

       {¶23} Defense counsel objected and the trial court instructed the jury to disregard

the testimony. Mr. Baber then moved for a mistrial, which the trial court denied. Whether

a mistrial should be granted generally rests in “the sound discretion of the trial court.” State

v. Treesh, 90 Ohio St.3d 460, 480, 739 N.E.2d 749 (2001). But it “ ‘should not be ordered in

a criminal case merely because some error or irregularity has intervened.’ ” Id., quoting

State v. Reynolds, 49 Ohio App.3d 27, 33, 550 N.E.2d 490 (2d Dist.1988). In other words, a



                                              11
                       OHIO FIRST DISTRICT COURT OF APPEALS




mistrial is necessary only when “a fair trial is no longer possible.” State v. Franklin, 62 Ohio

St.3d 118, 127, 580 N.E.2d 1 (1991).

       {¶24} On review, we will not disturb the trial court’s grant or denial of a motion for

a mistrial “absent an abuse of discretion.” Treesh at 480; see State v. Jones, 1st Dist.

Hamilton No. C-180091, 2019-Ohio-4862, ¶ 74 (same). “[W]e must determine whether,

absent the error or irregularity, ‘the jury would have found the appellant guilty beyond a

reasonable doubt.’ ” State v. Knight, 2016-Ohio-8505, 78 N.E.3d 1267, ¶ 7 (9th Dist.),

quoting Columbus v. Aleshire, 187 Ohio App.3d 660, 2010-Ohio-2773, 933 N.E.2d 317, ¶ 42

(10th Dist.), citing State v. Maurer, 15 Ohio St.3d 239, 267, 473 N.E.2d 768 (1984).

       {¶25} Here, Mr. Baber paints the detective’s testimony as unfairly implicating him

as the shooter, with obvious concomitant prejudice. We tend to agree with that point. As

the trial court acknowledged, the video “itself does [not] provide any evidence of either the

existence of a gun or a muzzle flash.” And the only eyewitness to identify the person

wearing the blue and orange jacket as the shooter was Mr. Killings—a self-interested witness

who himself initially confessed to the crime. Thus, the detective’s statement posed the risk

of placing a heavy thumb on the proverbial scales. If a muzzle flash could truly be seen

coming from the person wearing the blue and orange jacket, it might undermine part of Mr.

Baber’s defense—that Mr. Killings was the shooter.

       {¶26} But, as a countervailing matter, it was undisputed that a gunshot killed Mr.

Urton. From that perspective, the “muzzle flash” comment added little to the equation, and

although the detective seemed to imply that it came from the individual believed to be Mr.

Baber, he never connected those dots directly. Moreover, “[a] jury is presumed to follow the

instructions given to it by the trial judge.” State v. Loza, 71 Ohio St.3d 61, 75, 641 N.E.2d

1082 (1994). Thus, we would ordinarily presume that that the jury could disregard the

                                              12
                       OHIO FIRST DISTRICT COURT OF APPEALS




detective’s testimony and re-evaluate the video anew without considering the detective’s

commentary. As Mr. Baber emphasizes, however, this record reveals concerns that the jury

could not abide by the judge’s admonitions. During deliberations, the jury inquired: “Can

we zoom in on video surveillance or magnify the video and still-photo of video, in some

way?” Inexplicably, the trial court failed to alert counsel to the question, and proceeded to

answer it ex parte, violating the maxim that “ ‘any communication between judge and jury

that takes place outside the presence of the defendant is error * * * .’ ” State v. Kelley, 1st

Dist. Hamilton No. C-140112, 2014-Ohio-5565, ¶ 33, quoting Bostic v. Connor, 37 Ohio

St.3d 144, 149, 524 N.E.2d 881 (1988). Although the trial court correctly told the jury that it

could not zoom in on the video, this question raises doubts regarding whether the jury

followed the court’s instruction. At the same time, the question can be viewed from another

perspective—the jury was simply frustrated by the lack of clarity in the video and was asking

if any enhancement was available.

       {¶27} Although we agree with Mr. Baber that the detective’s testimony was

inadmissible and potentially prejudicial, after reviewing the totality of the testimony and the

record surrounding the jury’s question, we are unprepared to say that the trial court abused

its discretion in denying a mistrial. As we have noted above, the state had other evidence of

Mr. Baber’s guilt and we cannot say that, absent the detective’s testimony, a different result

would have obtained. Mitigating the prejudicial effect, the detective did not expressly

identify where the “muzzle flash” originated—and we all know a muzzle flash must have

occurred somewhere because a gun was fired.           The trial court took immediate and

appropriate steps to blunt any potential prejudice, and thus we cannot say that this isolated

comment warranted a mistrial. For these reasons, we overrule this assignment of error.



                                              13
                         OHIO FIRST DISTRICT COURT OF APPEALS




       {¶28} In his third assignment of error, Mr. Baber faults the trial judge’s handling of

a situation arising when an alternate juror viewed media coverage and discussed it with

other jurors. Although it’s not exactly clear what details from the media coverage that the

juror shared, his commentary prompted another juror to note that he “wouldn’t stop talking

about it.” The offending juror even went so far as to share that he was “pretty much

convinced” of Mr. Baber’s guilt. Perhaps needless to say, the juror’s conduct violated

instructions about avoiding media coverage and drawing premature conclusions that the

trial court provided to all of the jurors.

       {¶29} After learning of the violation, the trial court individually questioned each

juror to determine who perpetrated the misconduct. Then, after dismissing the offending

juror, the court collectively questioned the remaining jurors, asking anyone to raise their

hand if they heard anything that would influence their verdict. To Mr. Baber, this collective

questioning was inadequate to ascertain any taint on the remaining jurors. In other words,

Mr. Baber posits that the trial court should have individually questioned the jurors to

determine the effect of the misconduct.

       {¶30} Mr. Baber’s argument fails on two fronts. First, “[t]he scope of voir dire is

generally within the trial court’s discretion, including voir dire conducted during trial to

investigate jurors’ reaction to outside influences.” State v. Sanders, 92 Ohio St.3d 245, 252,

750 N.E.2d 90 (2001). And the Ohio Supreme Court has specifically deemed permissible

collective questioning of jurors to determine the effect of misconduct. See id. (holding that

collective questioning about the effect of misconduct was sufficient because “the judge could

reasonably assume that those who did not speak up were unaffected.”).




                                             14
                        OHIO FIRST DISTRICT COURT OF APPEALS




       {¶31} Second, Mr. Baber failed to request individual questioning below.             As a

general rule, parties are permitted to participate in rectifying juror misconduct. See State v.

Lang, 129 Ohio St.3d 512, 2011-Ohio-4215, 954 N.E.2d 596, ¶ 58 (“ ‘The trial court should

not decide and take final action ex parte * * * but should determine the circumstances, the

impact thereof upon the juror, and whether or not it was prejudicial, in a hearing with all

interested parties permitted to participate.’ ”), quoting Remmer v. United States, 347 U.S.

227, 229–30, 74 S.Ct. 450, 98 L.Ed. 654 (1954). The trial court here did not act on its own

accord, without consulting the attorneys.           Indeed, the failure to request individual

questioning precludes us from now finding an abuse of discretion, absent plain error. See

Lang at ¶ 61 (“Moreover, neither the state nor the defense requested that the trial counsel

individually question the jurors following this response. Thus, the trial court did not abuse

its discretion by stopping there.”); State v. Lee, 2018-Ohio-3957, 143 N.E.3d 1126, ¶ 26

(10th Dist.) (“Where the complaining party fails to object to the trial court’s failure to

question a juror or decision to not disqualify a juror for misconduct, an appellate court may

notice a ‘plain error’ although it was not brought to the attention of the court.”), citing State

v. Thompson, 141 Ohio St.3d 254, 2014-Ohio-4751, 23 N.E.3d 1096, ¶ 73. Without any

record development on potential prejudice, we cannot find plain error.            We therefore

overrule this assignment of error.



       {¶32} For his fourth assignment of error, Mr. Baber challenges the trial court’s

decision to take judicial notice of the date of the posting of a Facebook photo. The photo

shows Mr. Baber wearing a blue and orange jacket, which the state latched upon as

circumstantial evidence of his guilt, since the individual fleeing the shooting on the video

wore (as best we can tell) a similar jacket. But, of course, the date of the photo mattered—if

                                               15
                        OHIO FIRST DISTRICT COURT OF APPEALS




he bought a new jacket after the shooting, the value of that photo would plummet. Defense

counsel objected to the photo on hearsay grounds, and as a compromise, the trial court took

judicial notice of the posting date. The court then failed to inform the jury that it was not

required to accept the judicially noticed fact as conclusive.

       {¶33} Because Mr. Baber did not object below, we review the trial court’s actions for

plain error. Crim.R. 52. “For this court to reverse on plain error, we must find that (1) there

was an error, (2) the error was plain, i.e., an obvious defect in the trial court proceedings,

and (3) the error affected substantial rights, i.e., it affected the outcome of the trial.” State

v. Burgett, 2019-Ohio-5348, 139 N.E.3d 940, ¶ 30 (1st Dist.), citing State v. Barnes, 94 Ohio

St.3d 21, 27, 759 N.E.2d 1240 (2002).

       {¶34} Evidence Rule 201(B) provides: “A judicially noticed fact must be one not

subject to reasonable dispute in that it is either (1) generally known within the territorial

jurisdiction of the trial court or (2) capable of accurate and ready determination by resort to

sources whose accuracy cannot reasonably be questioned.” And the staff notes explain that

“[t]he type of fact contemplated by 201(B)(2) includes scientific, historical and statistical

data which can be verified and is beyond reasonable dispute.” Finally, “[i]n a criminal case,

the court shall instruct the jury that it may, but is not required to, accept as conclusive any

fact judicially noticed.” Evid.R. 201(G).

       {¶35} At oral argument, the state conceded that the trial court erred by taking

judicial notice of the photo’s posting date. The dates of Facebook posts are not generally

known or capable of ready determination, and they fall outside the scope of readily

verifiable “scientific, historical and statistical data.” See, e.g., State of Ohio ex rel. Banker’s

Choice, LLC v. City of Cincinnati, 1st Dist. Hamilton No. C-200017, 2020-Ohio-6864, ¶ 15

(holding that a trial court could not take judicial notice of documents to determine relevant

                                                16
                        OHIO FIRST DISTRICT COURT OF APPEALS




dates for deciding whether the suit was barred by the statute of limitations); but see State ex

rel. Richardson v. Gorman, 117 Ohio App. 244, 246, 187 N.E.2d 411 (1st Dist.1962) (taking

“judicial notice of the fact that September 30, 1962, fell on a Sunday”); States Resources

Corp. v. Hendy, 9th Dist. Summit No. 25423, 2011-Ohio-1900, ¶ 20 (“ ‘Public records and

government documents are generally considered “not to be subject to reasonable dispute.”

This includes public records and government documents available from reliable sources on

the Internet.’ ”), quoting United States ex rel. Dingle v. BioPort Corp., 270 F. Supp.2d 968,

972 (W.D.Mich.2003).

       {¶36} We agree that the court erred by taking judicial notice of the posting date of

the Facebook photo. It is also undisputed that the trial court failed to inform the jury that it

was not required to find that fact conclusive. But Mr. Baber’s argument falters on the

substantial rights prong of the plain error analysis. Even without the date of the social

media post, the state properly presented the photo to the jury showing that Mr. Baber

owned a jacket that was similar to the blue and orange jacket in the video. That admissible

evidence and its impact dwarf the significance of the date of the post. As we already noted

above, Mr. Baber did not object below and the jury did have other evidence that Mr. Baber

wore a blue and orange jacket on the day of the shooting—Mr. Killings and the nearby

resident’s testimony. For these reasons, we decline to find plain error and overrule this

assignment of error.



       {¶37} In Mr. Baber’s fifth assignment of error, he broadens the aperture a bit,

alleging that the cumulative effect of the court’s errors deprived him of a fair trial. “Under

the doctrine of cumulative error, ‘a conviction will be reversed where the cumulative effect

of errors in a trial deprives a defendant of the constitutional right to a fair trial even though

                                               17
                       OHIO FIRST DISTRICT COURT OF APPEALS




each of numerous instances of trial court error does not individually constitute cause for

reversal.’ ” State v. Leach, 150 Ohio App.3d 567, 2002-Ohio-6654, 782 N.E.2d 631, ¶ 57 (1st

Dist.), quoting State v. Garner, 74 Ohio St.3d 49, 64, 656 N.E.2d 623 (1995). Of course, the

doctrine only applies where we “find multiple instances of harmless error.” Garner at 64.

But where multiple errors exist, we must inquire whether there is a “ ‘reasonable possibility

that the evidence may have contributed to the accused’s conviction.’ ” State v. Echols, 128

Ohio App.3d 677, 700, 716 N.E.2d 728 (1st Dist.1998), quoting State v. DeMarco, 31 Ohio

St.3d 191, 195, 509 N.E.2d 1256 (1987). In other words, “ ‘ “there must be overwhelming

evidence of the accused’s guilt or some other indicia that the error did not contribute to the

conviction.” ’ ” Leach at ¶ 57, quoting Echols at 700, quoting DeMarco at 195.

       {¶38} Although the cumulative error doctrine is necessarily case specific, the

doctrine most often applies where the evidence is not overwhelming or when the outcome

depends upon witness credibility. See, e.g., Leach at ¶ 58 (“[W]here the evidence of guilt

was not overwhelming * * * * [w]e conclude that the cumulative effect of the errors

identified by [the defendant] rendered his trial unfair.”); Echols at 700 (finding cumulative

error “where the evidence of guilt for each incident was not overwhelming”); State v.

Zimmerman, 2019-Ohio-721, 132 N.E.3d 1185, ¶ 34 (10th Dist.) (finding cumulative error

where police improperly testified to bolster victim’s credibility and where the jury spent at

least some time considering a photo of the defendant’s knife which had inadvertently been

shown).

       {¶39} Here, we recognize three errors: (1) the inadequate justifications for witness

nondisclosure; (2) the impermissible testimony regarding a muzzle flash; and (3) the court

taking judicial notice of the date of the Facebook post. Even considering the aggregate

impact of these errors, we fail to see how they command reversal. As explained above, any

                                             18
                       OHIO FIRST DISTRICT COURT OF APPEALS




prejudicial impact of the nondisclosures is speculative—and we cannot indulge such

speculation simply because we are peering through the cumulative error lens. That leaves

us with the date of the Facebook post and the detective’s inopportune comment about the

muzzle flash. Any prejudicial impact of both errors is slight (for reasons we’ve discussed

above), and adding them together does not yield a conclusion that these errors contributed

to Mr. Baber’s conviction. We also recognize that the trial court took immediate steps to

minimize any prejudicial impact of the detective’s comment.

       {¶40} When we measure these errors against the overall evidence, it only reinforces

this conclusion. Although the state’s evidence may not have been overwhelming, it was

powerful, enhanced by the impact of the video evidence, the picture of Mr. Baber in similar

attire as the presumptive shooter, and the testimony from the eyewitnesses. Evaluating the

strength of this evidence against the effect of the two errors convinces us that the

cumulative effect of these errors did not deprive Mr. Baber of a fair trial. We accordingly

overrule this assignment of error.



       {¶41} Turning to his sixth assignment of error, Mr. Baber argues that his conviction

was against the weight of the evidence. In reviewing whether the conviction runs counter to

the manifest weight of the evidence, we sit as a “thirteenth juror.” State v. Thompkins, 78

Ohio St.3d 380, 387, 678 N.E.2d 541 (1997). In other words, we review the evidence, the

credibility of witnesses, and the entire record. Id. But we will only reverse if the jury

“clearly lost its way and created such a manifest miscarriage of justice that the conviction

must be reversed and a new trial ordered.” Id., quoting State v. Martin, 20 Ohio App.3d

172, 175, 485 N.E.2d 717 (1st Dist.1983).



                                            19
                       OHIO FIRST DISTRICT COURT OF APPEALS




       {¶42} Mr. Baber’s manifest weight challenge is primarily one of credibility—he

highlights the evidence related to Mr. Killings and his presumptive motive to steer the focus

away from himself. Relatedly, Mr. Baber seizes on the fact that another witness who saw

him on the date of the shooting reported that he was wearing a t-shirt and not a blue and

orange hoodie, and he plays up inconsistent descriptions by the 911 callers. However, “it is

well settled law that matters as to the credibility of witnesses are for the trier of fact to

resolve.” State v. Ham, 1st Dist. Hamilton No. C-170043, 2017-Ohio-9189, ¶ 21. “ ‘When

conflicting evidence is presented at trial, a conviction is not against the manifest weight of

the evidence simply because the trier of fact believed the prosecution testimony.’ ” State v.

Robinson, 12th Dist. Butler No. CA2018-08-163, 2019-Ohio-3144, ¶ 29, quoting State v.

Lunsford, 12th Dist. Brown No. CA2010-10-021, 2011-Ohio-6529, ¶ 17.

       {¶43} To be sure, Mr. Killings had credibility concerns, and such matters were

appropriately vetted at trial. But we fail to see how these concerns undermine the integrity

of the verdict, when considered in the context of the entire record. And with respect to the

clothing discrepancies, the fact that a witness spotted Mr. Baber at some point on the date of

the shooting without a hoodie is hardly revelatory—he could have simply removed the

hoodie. Finally, regarding the inconsistent accounts by the 911 callers, these were certainly

important points for the defense that were explored at trial. Simply because some evidence

supports the defense theory does not transform a conviction into a manifest weight

violation.

       {¶44} Based on the evidence as we have surveyed it above, we do not have any

concerns that the jury lost its way and created a manifest injustice. Therefore, we overrule

the sixth assignment of error.



                                             20
                          OHIO FIRST DISTRICT COURT OF APPEALS




       {¶45} In his final assignment of error, Mr. Baber attacks the trial court’s decision to

apply the violent offender registration requirement embodied in R.C. 2903.41 et seq.

(Sierah’s Law) against him. Mr. Baber argues that this registration requirement runs afoul

of the Retroactivity Clause of the Ohio Constitution, which prohibits ex post facto laws,

because it applies to acts committed before the effective date of the statute. See Article II,

Section 28, Ohio Constitution (“The general assembly shall have no power to pass

retroactive laws * * * .”).

       {¶46} As relevant here, the statute contains a “presum[ption] that the violent

offender shall be required to enroll in the violent offender database with respect to the

offense.” R.C. 2903.42(A)(1). And assuming the trial court follows that presumption, the

offender must personally enroll annually with the sheriff of his or her county of residence.

R.C. 2903.43(B), (D)(1). That enrollment process includes providing required information,

such as aliases, addresses, social security number, driver’s license number, the offense

prompting the registration, the name and address of any school the offender is attending,

employer information, license plate numbers of each vehicle, and a description of scars or

tattoos. Id. at (C)(2).

       {¶47} Ohio courts are split on whether this registration scheme is substantive (thus

violating the Retroactivity Clause) or remedial. See State v. Hubbard, 2020-Ohio-856, 146

N.E.3d 593, ¶ 32 (12th Dist.) (“[W]e find that Sierah’s Law is remedial, rather than

substantive, in nature.”); State v. Jarvis, 2020-Ohio-1127, 152 N.E.3d 1225, ¶ 36 (5th Dist.)

(“[W]e conclude that * * * R.C. 2903.41, et seq. * * * violates Section 28, Article II of the

Ohio Constitution, which prohibits the General Assembly from passing retroactive laws.”).




                                             21
                       OHIO FIRST DISTRICT COURT OF APPEALS




We also note that the Ohio Supreme Court has certified a conflict to decide this very issue.

See State v. Jarvis, 159 Ohio St.3d 1427, 2020-Ohio-3473, 148 N.E.3d 568.

       {¶48} Nonetheless, we have previously determined that Sierah’s Law is remedial in

nature and not violative of the Retroactivity Clause. See State v. Rike, 1st Dist. Hamilton

No. C-190401, 2020-Ohio-4690, ¶ 62 (holding that Sierah’s Law is “ ‘not so punitive that [it]

impose[s] a new burden in the constitutional sense, as contemplated by [State v. Williams,

129 Ohio St.3d 344, 2011-Ohio-3374, 952 N.E.2d 1108],’ and, instead, [is] remedial in

nature.”), quoting Hubbard at ¶ 37.        We decline to revisit that holding here, and we

accordingly overrule Mr. Baber’s final assignment of error.


                                       *          *   *

       {¶49} In light of the foregoing analysis, we overrule Mr. Baber’s seven assignments

of error and affirm the trial court’s judgment.

                                                                          Judgment affirmed.
CROUSE, J., concurs.
WINKLER, J., concurs in judgment only.



Please note:

       The court has recorded its entry on the date of the release of this opinion




                                              22